EXHIBIT 10.1

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”) is entered into as of April 17, 2006, by and
between RUSSELL CORPORATION, a Delaware corporation (the “Company”), and JOHN F.
WARD (“the Executive”).

RECITALS

The Company and the Executive entered into that certain Amended and Restated
Employment Agreement effective as of October 18, 2005 (the “Agreement”) whereby
the Company agreed to employ the Executive and to provide the Executive with
certain compensation and benefit arrangements upon his separation from service
with the Company under specified circumstances. The Company and the Executive
now desire to amend the Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and for certain other purposes as provided in
this Amendment.

1. Article 6.1 of the Agreement is amended by adding the following sentence to
the end thereof:

If any of the foregoing benefits are treated as deferred compensation subject to
Section 409A of the Code, the Executive shall pay the full cost of such benefits
for the first six months following the Executive’s separation from service
(within the meaning of Section 409A of the Code), and the Company shall
reimburse the Executive as soon as practicable thereafter.

2. Article 6.2 of the Agreement is amended by adding the following sentences to
the end thereof:

This Article 6.2 shall be construed in a manner that will not provide the
Executive any rights that would cause any amounts to be includible in the
Executive’s taxable income pursuant to Section 409A of the Code or to become
subject to additional taxes under Section 409A of the Code. If any of the
foregoing benefits are treated as deferred compensation subject to Section 409A
of the Code, the Executive shall pay the full cost of such benefits for the
first six months following the Executive’s separation from service (within the
meaning of Section 409A of the Code), and the Company shall reimburse the
Executive as soon as practicable thereafter.

3. A new Article 7.5 is added to the Agreement to read as follows:



--------------------------------------------------------------------------------

7.5 Compliance with Section 409A. To the extent required by
Section 409A(a)(2)(B)(i) of the Code, amounts payable to the Executive under
this Article 7 shall be suspended until six months following the Executive’s
separation from service (as defined under Section 409A(a)(2)(A)(i) of the Code),
and the amount suspended shall be paid to the Executive on the earliest date
permitted under that Section.

4. Article 11.2(a) of the Agreement is amended in its entirety to read as
follows:

(a) In addition to the compensation provided for in Article 11.1, in the event
prior to a Change of Control the Executive’s employment is terminated by the
Executive for Good Reason or by the Company for any reason other than for Cause,
the Executive (or, in the event of his subsequent death, his designated
beneficiary) shall receive a lump sum amount in immediately payable funds equal
to the discounted present value (determined as set forth below) of payments over
a three (3) year period in equal installments at each normal payroll date of a
total amount equal to the sum of (A) and (B), where (A) equals three times the
Executive’s then current Base Salary and (B) equals three times the higher of
(x) that Target Bonus for the year in which the effective date of said
termination or expiration occurs, which Target Bonus cannot (pursuant to Article
4.2) be less than 100% of the Executive’s then Base Salary, or (y) the Annual
Bonus for the year in which the Executive’s termination of employment occurs
that the Executive would have received if he remained employed with the Company
through the end of such year; provided, that, at the time of the Executive’s
termination under this Article 11.2(a), the amount payable under (B) above shall
be based on the Executive Target Bonus and, if the Annual Bonus amount is
determined to be higher (based on year-end performance results), then such
additional amount owed to the Executive in excess of the Target Bonus shall be
payable on or as soon as practicable after March 1 of the year following the
year in which Executive’s employment is terminated. The discounted present value
(described above) shall be determined by using an interest rate as of the
Termination Date equal to the rate of interest on two (2) year U.S. Treasury
notes. During the three (3) year period commencing on the Termination Date, the
Executive shall continue to participate in all employee benefit plans or
programs of the Company (as described in Articles 6 and 9), except where doing
so would violate ERISA or fail to satisfy the requirements of Section 409A(a)(2)
through (4) of the Code; provided, however, that those Company Plan/health care
benefits enumerated under Article 6.1 shall not be limited to said three
(3) year period but shall be provided in accordance with and for that period of
time specified in Article 6.1.

5. Article 11.2(c)(iv) of the Agreement is amended by adding the following
sentence to the end thereof:

If any of the foregoing benefits are treated as deferred compensation subject to
Section 409A of the Code, the Executive shall pay the full cost of such benefits

 

2



--------------------------------------------------------------------------------

for the first six months following the Executive’s separation from service
(within the meaning of Section 409A of the Code), and the Company shall
reimburse the Executive as soon as practicable thereafter.

6. New Articles 11.4 and 11.5 are added to the Agreement to read as follows:

11.4 Compliance with Section 409A. Notwithstanding anything in this Article 11
to the contrary, the Company shall delay the making of any payment or benefit
provided for under this Article 11 if such payment or benefit, if paid or
provided when otherwise specified under this Article 11, would cause the
Executive to be subject to additional taxes under Section 409A of the Code. Any
payment that is delayed pursuant to this Article 11.4 shall be paid to the
Executive at the earliest date permitted under Section 409A of the Code. The
Company may also require that the Executive pay the full cost of any benefit
provided under this Article 11, and the Company shall reimburse the Executive
for all such costs at the earliest date permitted under Section 409A of the
Code.

11.5 Certain Payment Arrangements. If any payment under this Article 11 is
required to be delayed for six months following the Termination Date in order to
comply with Section 409A(a)(2)(B)(i) of the Code, then the Company shall,
immediately following the Termination Date, pay the full amount of such payment
into an escrow account or trust fund established with an escrow agent or trustee
independent of the Company. Such escrow agent or trustee shall be obligated to
make the payment to the Executive on the earliest date permitted under
Section 409A(a)(2)(B)(i) of the Code. The terms of any escrow account or trust
fund established pursuant to this Article 11.5 shall expressly provide that all
assets held thereunder shall remain subject to the claims of the Company’s
general creditors, and the Company shall take all necessary action to ensure
that no amounts held thereunder are includible in the Executive’s taxable income
prior to actual receipt by the Executive.

7. A new Article 12.3 is added to the Agreement to read as follows:

12.3 Compliance with Section 409A. Notwithstanding anything in this Article 12
to the contrary, the Company shall delay the making of any payment or benefit
provided for under this Article 12 if such payment or benefit, if paid or
provided when otherwise specified under this Article 12, would cause the
Executive to be subject to additional taxes under Section 409A of the Code. Any
payment that is delayed pursuant to this Article 12.3 shall be paid to the
Executive at the earliest date permitted under Section 409A of the Code;
provided, however, if Executive wishes to receive any benefit before the time
permitted under Section 409A of the Code, then to the extent necessary to comply
with Section 409A of the Code, Executive shall pay the full cost of such benefit
and the Company shall reimburse the Executive for all such costs at the earliest
date permitted under Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

8. A new Article 14.8 is added to the Agreement as follows:

14.8 Section 409A Gross-Up. The Company and the Executive intend that the
Agreement comply with Section 409A of the Code. However, in the event that any
additional taxes under Section 409A of the Code (including the additional 20
percent tax under Section 409A(a)(1)(B)(i)(II) of the Code and the amount
calculated as interest under Section 409A(a)(1)(B)(ii) of the Code) are imposed
on any compensation or benefits to which the Executive is entitled under this
Agreement, then the amount of such additional taxes (including any additional
taxes imposed on amounts that are aggregated with amounts payable under this
Agreement for purposes of Section 409A of the Code) shall be considered an
Excise Tax for purposes of this Article 14, and the Executive shall be entitled
to a Gross-Up Payment in respect of such taxes equal to the product of:

(i) the amount of such Excise Tax, multiplied by

(ii) the Gross-Up Multiple (as defined in Section 14.4).

9. Article 28 of the Agreement is amended by adding the following sentence to
the end thereof:

Notwithstanding the foregoing, if any provision of this Agreement would cause
compensation to be includible in the Executive’s income pursuant to Section 409A
of the Code, then such provision shall be null and void, and the Company shall
amend the Agreement in such a way as to cause identical economic results without
causing such inclusion; any such amendment shall be binding upon the Executive
(or, if applicable, his representative) solely to the extent that it provides
identical economic results as would have accrued to the Executive absent such
amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

EXECUTIVE

/s/ John F. Ward

John F. Ward

RUSSELL CORPORATION

By:

 

/s/ Floyd G. Hoffman

Title: Senior Vice President

 

4